


Exhibit 10.43

 


BIOVAIL CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT


 

THIS AGREEMENT is made by and between Biovail Corporation (hereinafter the
“Corporation”) and Mark Durham (hereinafter the “Executive”).

 


ARTICLE ONE — GENERAL DUTIES AND TERM


 

SCOPE OF EMPLOYMENT / DUTIES

 

1.01         The Corporation will employ the Executive as Sr. VP, HR & Shared
Services.  The Executive will serve as an officer of the Corporation.  During
the Employment Term (as defined below), the Executive will devote substantially
all of the Executive’s business efforts and time to the Corporation.  The
Executive agrees, during the Employment Term, not to actively engage in any
other employment, occupation or consulting activity for any direct or indirect
compensation without the prior approval of the Chief Executive Officer of the
Corporation (the “CEO”); provided, however, that the Executive may (a) serve on
the boards of directors of other companies (subject to reasonable approval of
the CEO) and boards of trade associations or charitable organizations;
(b) engage in charitable activities and community affairs; and (c) manage the
Executive’s personal investments and affairs, as long as such activities do not
violate Section 4.02 and do not materially interfere with the Executive’s duties
and responsibilities for the Corporation.

 

1.02         The Corporation reserves the right to establish the employment
relationship with the Executive directly with the Corporation or with any of its
affiliates or subsidiaries, or to change such employment relationship over time,
as it deems necessary or appropriate to comply with legal requirements or for
ease of administration of employee benefits programs or other matters.

 

1.03         Notwithstanding 1.02, the Corporation acknowledges and agrees that
the Executive’s principal residence is and shall remain in the United States of
America.

 

TERM OF AGREEMENT

 

1.04         The Executive has been employed by the Corporation since February
17, 2003 (the “Employment Commencement Date”).  The Corporation hereby agrees to
continue to employ the Executive and the Executive hereby accepts such continued
employment, in accordance with the terms and conditions of this Agreement,
commencing on July 3, 2009.  The period of the Executive’s employment under this
Agreement will be referred to as the “Employment Term.”  Subject to the
Corporation’s obligation to provide severance benefits and the parties’
obligation to provide a Notice of Termination (as defined below), the Executive
and the Corporation acknowledge that this employment relationship may be
terminated at any time and for any or no cause or reason at the option of either
the Executive or the Corporation.

 

--------------------------------------------------------------------------------


 


ARTICLE TWO — COMPENSATION


 

BASE SALARY

 

2.01         As of the Employment Commencement Date, the Executive’s annualized
base salary will be $361,179.26 USD, payable in accordance with the
Corporation’s normal payroll practices for employees generally, and will be
subject to annual review in accordance with the Corporation’s normal review
process for other similarly situated senior executives.

 

INCENTIVE COMPENSATION

 

2.02         The Executive will be eligible to participate in the Corporation’s
short term annual incentive compensation plan as such plan may be amended from
time to time (the “Short Term Incentive Plan”) in accordance with the terms of
the Short Term Incentive Plan.  As of the date of this Agreement, the
Executive’s target will be 50% of the Executive’s annual base salary.

 

EQUITY COMPENSATION

 

2.03         Eligibility and Terms.

 

The Executive will be eligible to participate in the Corporation’s equity
compensation plan, as such plan may be amended from time to time (the “Equity
Compensation Plan”), in accordance with the terms of the Equity Compensation
Plan, except as may be otherwise indicated in this Agreement.  The Executive’s
annual target under the Equity Compensation Plan shall be 75,000 stock options
and 6,250 Restricted Share Units (“RSUs”), or a substantially equivalent award. 
Subject to the approval of the Board of Directors, the Executive will be
eligible in 2009 for a special one-time grant of 50,000 RSUs subject to
performance goals.

 

EMPLOYEE BENEFITS

 

2.04         During the Employment Term, the Executive will be eligible to
participate in employee benefit plans and programs that are offered to the
Corporation’s other similarly-situated senior executives in accordance with the
terms of such plans as they may change from time to time.  Nothing in this
Agreement shall preclude the Corporation or any affiliate of the Corporation
from terminating or amending any employee benefit plan or program from time to
time after the Employment Commencement Date.

 

EXPENSES

 

2.05 The Executive shall be reimbursed for reasonable out of pocket business
expenses, including travel and entertainment expenses, actually and properly
incurred by the Executive in the course of performing the Executive’s services
hereunder, upon furnishing to the Corporation reasonable supporting statements
and vouchers; provided, however, that in any financial year in which the
Corporation has provided to the Executive an approved budget, such expenses must
not exceed the amount so budgeted without the prior written approval from the
CEO.

 

--------------------------------------------------------------------------------


 

VACATION

 

2.06         The Executive will be eligible for 5 weeks of vacation annually, to
be taken in accordance with the terms of the Corporation’s Vacation Policy,
without regard to any lesser amount of vacation time set forth therein. 
Notwithstanding the foregoing, the Executive’s eligibility for vacation in the
year of hire will be pro-rated in the manner specified in the Corporation’s
Vacation Policy.

 


ARTICLE THREE — TERMINATION AND RESIGNATION


 

INVOLUNTARY TERMINATION - EITHER BY THE CORPORATION WITHOUT CAUSE OR BY THE
EXECUTIVE FOR GOOD REASON

 

3.01         If the Executive incurs an involuntary termination from employment
with the Corporation on account of a termination by the Corporation without
Cause or by the Executive for Good Reason, then, in addition to any benefits or
compensation accrued, earned and due to the Executive but not yet paid as of the
date that is designated by the Corporation or the Executive, as applicable, as
the last day of the Executive’s employment or term of office with the
Corporation (the “Termination Date”), the Executive will be eligible for the
severance payments and benefits as described in this Section 3.01; provided that
(i) the Executive continues to comply with the Restrictive Covenants (as defined
below); and (ii) the Executive executes, and does not revoke, a written waiver
and release of all claims, demands and causes of action against the Corporation
and related parties in a form prescribed by the Corporation, as limited by
Section 3.09 (“Release”);

 

(a)           The Executive will be paid a lump sum severance payment within 60
days of the Executive’s Termination Date, equal to one (1) times the Executive’s
base salary (calculated using the Executive’s highest annual base salary in the
three years prior to the Executive’s Termination Date) plus one (1) times the
Executive’s target level of annual incentive compensation for the year prior to
the year in which the Executive’s Termination Date occurs;

 

(b)           The Executive will be entitled to a pro-rated portion of the
Executive’s target level of annual incentive compensation for the year in which
the Executive’s Termination Date occurs, based on the number of months (rounded
to the next highest number for a partial month) of the calendar year elapsed
prior to the Executive’s Termination Date and calculated and paid in accordance
with the terms of the Corporation’s Short Term Incentive Plan; and

 

(c)           Until the earlier of (i) the end of the one (1) year period
following the Executive’s Termination Date, or (ii) the date, or dates, the
Executive is eligible to receive benefits under the same type of plan of a
subsequent employer (the “Benefit Period”), the Corporation will pay to the
Executive a monthly payment on the first payroll date of each month equal to the
COBRA cost of continued medial and dental coverage for the Executive and the
Executive’s covered dependents under the medical and dental plans of the
Corporation pursuant to section 4980B of the Internal Revenue Code, less the
amount that the Executive would be required to contribute for medical and dental
coverage if the Executive were an active employee.  These payments will commence
on the Corporation’s first payroll date after the Executive’s

 

--------------------------------------------------------------------------------


 

Termination Date and will continue until the end of the Benefit Period (but not
longer than the Benefit Period).

 

INVOLUNTARY TERMINATION BY THE CORPORATION FOR CAUSE OR VOLUNTARY RESIGNATION
WITHOUT GOOD REASON

 

3.02         If the Executive is involuntarily terminated by the Corporation for
Cause or the Executive voluntarily resigns from employment without Good Reason,
then the Executive will forfeit the Executive’s right to receive any salary,
Short Term Incentive Plan compensation, Equity Compensation Plan compensation or
other compensation that has not been fully accrued at the time the Executive’s
employment terminates; provided, however, that the Executive will be entitled to
receive any benefits or compensation accrued, earned and due to the Executive
but not yet paid as of the Executive’s Termination Date.

 

DEATH OR DISABILITY

 

3.03         The Executive’s employment will terminate automatically upon the
Executive’s death.  The Corporation may terminate the Executive’s employment if
illness, disease, or physical or mental incapacity render the Executive
generally incapable of performing the Executive’s duties or unfit to advance or
represent the Corporation on a daily basis for a period of twelve (12)
consecutive months and within such twelve (12) months, the Executive fails to
produce to the Corporation a medical opinion indicating a reasonable time for
the return of the Executive to the full-time assumption of the Executive’s past
duties and responsibilities.  Nothing herein is intended to circumvent or
abridge the Corporation’s short-term disability policy or long-term disability
plan.  In the event of termination pursuant to the terms of this Section 3.03,
the Executive or the Executive’s estate, as applicable, will be entitled to
receive any salary, benefits or other amounts accrued, earned and due to the
Executive but not yet paid as of the Executive’s Termination Date.

 

CAUSE

 

3.04         For purposes of this Agreement, Cause includes:

 

(a)           conviction of the Executive, or entering of a guilty plea or a
plea of no contest by the Executive, with respect to, a felony, any crime
involving fraud, larceny or embezzlement or any other crime involving moral
turpitude which subjects, or if generally known, would damage the business
interests or reputation of the Corporation or any of its affiliates;

 

(b)           any act of fraud, misappropriation, material dishonesty,
embezzlement or similar conduct involving the Corporation or any affiliates;

 

(c)           a material breach by the Executive of the Executive’s duties
hereunder (other than as a result of incapacity due to physical or mental
impairment) which is demonstrably willful and deliberate on the part of the
Executive or which is committed in bad faith or without reasonable belief that
such breach is in the best interests of the Corporation;

 

--------------------------------------------------------------------------------


 

(d)           a material breach by the Executive of the Executive’s duties
hereunder (other than as a result of incapacity due to physical or mental
impairment), except as identified in Section 3.04(c) above, which breach is not
remedied by the Executive within 30 days after receipt of written notice from
the Corporation specifying such breach; or

 

(e)           the Executive’s failure to comply in any material way with any of
the provisions of this Agreement.

 

GOOD REASON

 

3.05         For purposes of this Agreement, a voluntary resignation by the
Executive will be deemed to be a termination for Good Reason if:

 

(a)           The Corporation makes:  (i) any assignment to the Executive of any
duties which are materially inconsistent with the Executive’s position; (ii) any
material reduction in the Executive’s authority, responsibilities or status; or
(iii) a material reduction to the Executive’s base salary;

 

(b)           The Executive notifies the Corporation in writing of the
Executive’s belief that the Corporation has taken an action identified in
Section 3.05(a) within thirty (30) days of the event at issue;

 

(c)           The Corporation has not remedied the situation within thirty (30)
days after receipt of written notice from the Executive; and

 

(d)           The Executive provides a Notice of Termination within thirty (30)
days after the Corporation’s opportunity to remedy the situation has expired.

 

CHANGE IN CONTROL

 

3.06         (a)           The Corporation shall provide the payments and
benefits described in Section 3.06(b) below only if:  (i) the Executive
continues to comply with the Restrictive Covenants (as such term is defined
below); and (b) the Executive executes, and does not revoke, a Release (as
defined above).

 

(b)           Upon a Change in Control (as defined below), and an involuntary
termination of the Executive’s employment either by the Corporation without
Cause or by the Executive for Good Reason, which termination occurs within a
period of twelve (12) months following the Change in Control, the Corporation
shall provide to the Executive, in addition to any benefits or compensation
accrued, earned and due to the Executive but not yet paid as of the Executive’s
Termination Date, but in lieu of any payments or benefits to which the Executive
may be entitled under Section 3.01 above, (a) a lump sum severance payment of
two (2) times the Executive’s base salary (calculated using the Executive’s
highest annual base salary in the three years prior to the Executive’s
Termination Date) plus two (2) times the Executive’s target level of annual
incentive compensation under the Short Term Incentive Plan for the year prior to
the year in which the Executive’s Termination Date occurs, payable within thirty
(30) days of the Executive’s Termination Date and, (b) any unvested equity
compensation awards held by the

 

--------------------------------------------------------------------------------


 

Executive shall automatically accelerate and become one hundred percent (100%)
vested and, as applicable, exercisable, as of the Executive’s Termination Date.

 

(c)           For the purpose of this Section 3.06, “Change in Control” means
the happening of any of the following events:

 

(i)             the completion of a transaction pursuant to which (A) the
Corporation goes out of existence or (B) any person, or any Associate (as such
terms defined in National Instrument 45-106 - Prospectus and Registration
Exemptions, as amended from time to time, or such other successor rules,
instruments or policies from time to time of Canadian provincial securities
regulatory authorities which may govern trades of securities to employees,
officers, directors or consultants (“NI45-106”)) or Related Entity (as such term
is defined in NI45-106) of such person (other than the Corporation, any trustee
or other fiduciary holding securities under any employee benefit plan of the
Corporation or a Related Entity, or any company owned, directly or indirectly,
by the shareholders of the Corporation in substantially the same proportions as
their ownership of common shares of the Corporation) hereafter acquires the
direct or indirect “beneficial ownership” (as defined by the Canada Business
Corporations Act) of securities of the Corporation representing 50% or more of
the aggregate voting power of all of the Corporation’s then issued and
outstanding securities;

 

(ii)          the lease, exchange, license, sale or other similar disposition of
all or substantially all of the Corporation’s assets in one transaction or a
series of related transactions to a person, or any Associate or Related Entity
of such person (other than an Associate or Related Entity of the Corporation,
any trustee or other fiduciary holding securities under any employee benefit
plan of the Corporation or a Related Entity, or any company owned, directly or
indirectly, by the shareholders of the Corporation in substantially the same
proportions as their ownership of common shares of the Corporation);

 

(iii)       the dissolution or liquidation of the Corporation except in
connection with the distribution of assets of the Corporation to one or more
persons which were Related Entities prior to such event;

 

(iv)      during any period of 24 consecutive months beginning on or after the
date of the Equity Compensation Plan, the persons who were members of the Board
immediately before the beginning of such period (the “Incumbent Directors”)
cease (for any reason other than death) to constitute at least a majority of the
Board or the board of directors of any successor to the Corporation, provided
that any director who was not a director as of the date of the Equity
Compensation Plan shall be deemed to be an Incumbent Director if such director
is elected to the Board by, or

 

--------------------------------------------------------------------------------


 

on the recommendation of or with the approval of, at least two-thirds of the
directors who then qualified as Incumbent Directors either actually or by prior
operation of the foregoing unless such election, recommendation or approval
occurs as a result of an actual or threatened election contest or other actual
or threatened solicitation of proxies or contests by or on behalf of a person
other than a member of the Board; or

 

(v)         a merger, amalgamation, arrangement or consolidation of the
Corporation with any other corporation other than a merger, amalgamation,
arrangement or consolidation that would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger, amalgamation, arrangement or consolidation; provided,
however, that a merger, amalgamation, arrangement or consolidation effected to
implement a recapitalization of the Corporation (or similar transaction) in
which no person (other than those covered by the exceptions in (i) above)
acquires more than 50% of the combined voting power of the Corporation’s then
outstanding securities shall not constitute a Change in Control.

 

(D)           IN THE EVENT ANY PAYMENTS OR BENEFITS MADE TO THE EXECUTIVE UPON A
CHANGE OF CONTROL ARE DEEMED “EXCESS PARACHUTE PAYMENTS” WITHIN THE MEANING OF
SECTION 280G OF THE U.S. INTERNAL REVENUE CODE, AND THE EXECUTIVE IS SUBJECT TO
EXCISE TAX UNDER SECTION 4999 OF THE U.S. INTERNAL REVENUE CODE (THE “EXCISE
TAX”) WITH RESPECT TO SUCH PAYMENTS, THE EXECUTIVE SHALL RECEIVE, IN ADDITION TO
ANY OTHER PAYMENTS AND BENEFITS TO WHICH HE IS ENTITLED UNDER THE AGREEMENT, AN
AMOUNT WHICH, AFTER IMPOSITION OF ANY INCOME, EMPLOYMENT, EXCISE OR OTHER TAXES
ON SUCH AMOUNT (INCLUDING ANY INCOME, EMPLOYMENT, EXCISE OR OTHER TAXES PAID ON
ANY AMOUNT DUE UNDER THIS SECTION), EQUALS THE DIFFERENCE BETWEEN THE AMOUNT HE
ACTUALLY RECEIVES AFTER PAYMENT OF ALL TAXES INCLUDING ALL EXCISE TAX AND THE
AFTER-TAX AMOUNT HE WOULD RECEIVE OF NO EXCISE TAX WERE IMPOSED ON HIM. ANY
ADDITIONAL PAYMENT RECEIVED UNDER THIS SECTION 3.06(D) SHALL BE CALLED THE
GROSS-UP PAYMENT. NOTWITHSTANDING ANY PROVISIONS OF THIS SECTION 3.06(D) TO THE
CONTRARY, IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE, ANY
GROSS-UP PAYMENT PAYABLE HEREUNDER SHALL BE PAID NOT LATER THAN THE END OF THE
EXECUTIVE’S TAXABLE YEAR NEXT FOLLOWING THE EXECUTIVE’S TAXABLE YEAR IN WHICH
THE EXECUTIVE OR THE COMPANY, AS THE CASE MAY BE, REMITS THE TAXES FOR WHICH THE
GROSS-UP PAYMENT IS BEING PAID.

 

NOTICE OF TERMINATION

 

3.07         Any termination of employment by the Corporation or by the
Executive shall be communicated by notice of termination to the other party
hereto given in accordance with Section 5.09 (a “Notice of Termination”).  For
purposes of this Agreement, Notice of Termination means a written notice which
(a) identifies the specific termination provision in the Agreement relied upon,
and (b) to the extent applicable, sets forth in reasonable detail the facts

 

--------------------------------------------------------------------------------


 

and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision identified, and (c)(i) in the case of a
termination by the Corporation, specifies the Executive’s Termination Date which
shall not be less than fifteen (15) nor more than sixty (60) days after the
giving of such notice; or (ii) in the case of a termination by the Executive
without Good Reason, shall not be less than ninety (90) days after the giving of
such notice.

 

PAYMENTS AFTER TERMINATION OF EMPLOYMENT

 

3.08         Payments made by the Corporation to the Executive pursuant to this
Agreement after the Executive’s Termination Date will be made by courier
delivery service to the last address provided for notices to the Executive
pursuant to Section 5.09 of this Agreement.

 

RELEASE

 

3.09         The Release identified in Sections 3.01 and 3.06 will not require
the Executive to release any right the Executive may have to indemnification as
an officer, director or employee of the Corporation (or any affiliate thereof)
pursuant to the articles of incorporation or bylaws (or other governing
instruments) of the Corporation (or any affiliate thereof) or any vested
benefits to which the Executive may be entitled under any employee benefit plan.

 


ARTICLE FOUR — EXECUTIVE’S OBLIGATIONS


 

CONFIDENTIALITY

 

4.01         The Executive agrees to be bound by the terms of the
confidentiality agreement (the “Confidentiality Agreement”) dated the date
hereof, which Confidentiality Agreement has been read, understood and executed
by the Executive and is attached hereto as Schedule A and which is incorporated
by reference into this Agreement.  In the event of a conflict between the terms
of this Agreement and the terms of the Confidentiality Agreement, the terms of
this Agreement shall govern.

 

NON-COMPETITION

 

4.02         The Executive acknowledges that the Corporation currently conducts
business activities in, North America and Barbados (the “Territory”).  The
Executive further acknowledges that, in the future, the business activities are
expected to substantially expand territorially.  Accordingly, the Executive
hereby agrees and covenants that he shall not during the term of this Agreement
and for a period of one (1) year following the Executive’s Termination Date for
involuntary termination by the Corporation for Cause, voluntary termination by
the Executive, or a termination following a Change in Control, directly or in
any manner whatsoever, including without limitation, either individually, in
partnership, jointly or in conjunction with any other individual, partnership,
corporation, unincorporated organization, trust, joint venture, the Crown or any
agency or instrumentality thereof of any juridical entity, in the Territory
(excluding, as applicable, any portions of the Territory in which the
Corporation is no longer carrying on

 

--------------------------------------------------------------------------------


 

business at the relevant time) or in any other regions or countries where the
Corporation may be carrying on business at the relevant time:

 

(a)           carry on, be engaged in, take part in or be a party to any
Competitive Activity, directly or indirectly; or

 

(b)           consult, advise, render services to lend money, guarantee the
debts or obligations of or permit the use of his name or any part thereof for
any Competitive Activity.

 

For the purposes of this Section 4.02, a Competitive Activity shall be defined
as any business: (i) that competes with or plans to actively compete with the
business activities of the Corporation through, but not limited to, the
formulation, clinical testing, registration, manufacturing or marketing of
specialty pharmaceuticals and/or drug delivery technologies in the therapeutic
categories on which the Corporation is focused, which include central nervous
system disorders, pain management, cardiovascular disease, type II diabetes, and
any other category in which the Corporation is focused in the future and
excludes areas in which the Corporation is not actively engaged at the relevant
time, (ii) with which the Corporation has a product(s) licensing agreement,
(iii) in which the Corporation has minority equity interest, and (iv) with which
the Corporation is at the time actively negotiating a commercial relationship.

 

During the continuance of his employment, the Executive shall not (other than
solely as a holder of not more than three per cent (3%) of the issued and
outstanding voting shares of any public corporation or as a shareholder of the
Corporation, without the written approval of the board of directors of the
Corporation, directly or indirectly, either individually or in partnership or in
conjunction with any person or persons, firm, association, syndicate, company or
corporation as principal, agent, director, manager, servant, shareholder or in
any other manner whatsoever) carry on or be engaged in or be concerned with or
interested in any business or vocation whatsoever which would be reasonably
judged to be a Competitive Activity or would impede the Executive in performing
his duties as outlined herein.

 

The Executive may at any time, or from time to time, request the Corporation to
advise the Executive in writing whether or not the Corporation considers a
specified business to be Competitive Activity.  Any such request shall be made
by written notice to the Corporation that includes: (i) the name of the specific
business unit for which the Executive proposes to provide services; (ii) the
name or names of any parent companies of such business unit; (iii) a description
of the specific services which the Executive proposes to perform for such
business unit; (iv) a statement as to why the Executive believes that the
performance of such services will not adversely affect the Corporation’s
legitimate interests.

 

NON-SOLICITATION

 

4.03         The Executive hereby covenants and agrees that the Executive shall
not, during the term of this Agreement and for a period of twelve (12) months
thereafter, solicit or contact, either directly or indirectly, any of the
Customers, Prospective Customers or any suppliers of the pharmaceutical
compounds used by the Corporation on the Executive’s own behalf, or on behalf of
any entity, by which the Executive is hired or retained. “Customers” means
customers of the

 

--------------------------------------------------------------------------------

 

Corporation with which the Executive had personal contact or had supervision
over the efforts of those who had direct personal contact with such customers
during the last two (2) years of the Executive’s employment with the
Corporation.  “Prospective Customer” means any organizations or entities which
had been actively contacted and solicited for their business by representatives
of the Corporation, and with whom the Executive had contact, both during the
last two (2) years of the Executive’s employment with the Corporation.

 

NON-HIRING

 

4.04         The Executive hereby covenants and agrees that the Executive shall
not, during the term of this Agreement and for a period of twelve (12) months
thereafter, either directly or indirectly, solicit or endeavour to solicit from
the Corporation any of its employees, and shall not for a period twelve (12)
months from the end of the term of this Agreement hire any of the foregoing on
the Executive’s own behalf or on behalf of any entity for which the Executive is
hired or retained.  Notwithstanding the foregoing, the Executive shall not be
considered in breach of this section should the Executive solicit for hiring
such Executive’s Administrative Assistant.

 

INJUNCTIVE RELIEF

 

4.05         The Executive acknowledges and agrees that the agreements and
covenants in this Article Four are essential to protect the business and
goodwill of the Corporation and that a breach by the Executive of the covenants
in Sections 4.01, 4.02, 4.03 and 4.04 hereof could result in irreparable harm to
the Corporation for which the Corporation could not be adequately compensated in
damages and that, accordingly, the Corporation may have no adequate remedy at
law if the Executive breaches such provisions.  Consequently, if the Executive
breaches any of such provisions, the Corporation shall have, in addition to and
not in lieu of, any other rights and remedies available to it under any law or
in equity, the right to obtain injunctive relief to restrain any breach or
threatened breach thereof and to have such provisions specifically enforced by
any court of competent jurisdiction.

 

SEVERABILITY OF COVENANTS IN FULL OR IN PART

 

4.06         The parties acknowledge that the provisions of Article Four hereof
(the “Restrictive Covenants”) are reasonable and valid in geographic and
temporal scope and in all other respects.  If any court of competent
jurisdiction determines that any of the Restrictive Covenants or any part
thereof, is or are invalid or unenforceable, the Executive and the Corporation
agree that the remainder of the Restrictive Covenants shall not be affected by
the deemed invalid portions.

 

ASSIGNMENT OF IP

 

4.07         The Executive shall disclose to the Corporation any and all
Intellectual Property (as defined in the Confidentiality Agreement) which the
Executive may make solely, jointly, or in common with other employees during the
term of the Executive’s employment within the Corporation and which relates to
the business.  Any Intellectual Property coming within the scope of the business
made and/or developed by the Executive while in the employ of the

 

--------------------------------------------------------------------------------


 

Corporation, whether or not conceived or made during regular working hours, and
whether or not the Executive is specifically instructed to make or develop same,
shall be for the benefit of the Corporation and shall be regarded as work made
in the course of employment for the purposes of the Copyright Act (Canada).  The
Executive shall assign, set over and transfer to the Corporation the Executive’s
entire right, title and interest in and to any and all of the Intellectual
Property and to all letters patent and applications for letters patent which may
be, or may have been filed and/or issued by or to the Executive or on the
Executive’s behalf and the Executive agrees to execute and deliver to the
Corporation any and all instruments necessary or desirable to accomplish the
foregoing and, in addition, to do all lawful acts which may be necessary or
desirable to assist the Corporation to obtain and enforce protection of the
Intellectual Property.  To the extent of any rights the Executive may have with
respect to the Intellectual Property which are not assignable, including but not
limited to moral rights, the Executive hereby waives same.  The Executive will
execute and deliver to the Corporation or its successors and assigns, such other
and further assignments, instruments and documents as the Corporation from time
to time reasonably may request for the purpose of establishing, evidencing, and
enforcing or defending its complete, exclusive, perpetual, and world-wide
ownership of all rights, titles, and copyrights, in and to the Intellectual
Property, and the Executive constitutes and appoints the Corporation as agent
and attorney-in-fact, with full power of substitution, to execute and deliver
such assignments, instruments, documents as Executive may fail to or refuse to
execute and deliver, this power and agency being coupled with an interest and
being irrevocable.

 

STANDARDS OF BUSINESS CONDUCT

 

4.08         The Executive acknowledges and agrees that the Executive has read
and understood and agrees to be bound by the Corporation’s Standards of Business
Conduct, which is attached hereto as Schedule B.

 

NO CONFLICTING OBLIGATIONS

 

4.09         The Executive warrants to the Corporation that:

 

(a)           the performance of the Executive’s duties as an employee of the
Corporation will not breach any agreement or other obligation to keep
confidential the Confidential Information of any third party; and

 

(b)           the Executive is not bound by any agreement with or obligation to
any third party that conflicts with the Executive’s obligations as an employee
of the Corporation.

 


ARTICLE FIVE - INTERPRETATION AND ENFORCEMENT


 

SECTION 409A

 

5.01         This Agreement shall be interpreted to avoid any penalty sanctions
under Internal Revenue Code section 409A.  If any payment or benefit cannot be
provided or made at the time

 

--------------------------------------------------------------------------------


 

specified herein without incurring sanctions under section 409A, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed.

 

Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a key employee of a publicly traded corporation under section 409A
at the time of the Executive’s separation from service and if payment of any
amount under this Agreement is required to be delayed for a period of six
(6) months after separation from service pursuant to section 409A, payment of
such amount shall be delayed as required by section 409A, and the accumulated
postponed amount shall be paid in a lump sum payment within ten (10) days after
the end of the six-month period.  If the Executive dies during the postponement
period prior to the payment of postponed amount, the amounts withheld on account
of section 409A shall be paid to the personal representative of the Executive’s
estate within 60 days after the date of the Executive’s death.  A “key employee”
shall mean an employee who, at any time during the twelve (12) month period
ending on the identification date, is a “specified employee” under section 409A
of the Internal Revenue Code, as determined by the Board.  The determination of
key employees, including the number and identity of persons considered key
employees and the identification date, shall be made by the Board in accordance
with the provisions of sections 416(i) and 409A and the regulations issued
thereunder.

 

For purposes of section 409A, the right to any series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.  All reimbursements and in kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A,
including, where applicable, the requirement that (i) any reimbursement shall be
for expenses incurred during the Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in kind benefits, provided during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

 

INDEPENDENT LEGAL ADVICE

 

5.02         The Executive agrees to the terms and conditions of this Agreement
having had the opportunity to receive independent legal advice, for which the
Executive has been reimbursed by the Corporation.

 

SEVERABILITY

 

5.03         The parties further acknowledge that if any provision contained in
this Agreement is determined to be invalid or unenforceable in whole or in part,
such invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part of such provision and all other provisions hereof
shall continue in full force and effect.

 

--------------------------------------------------------------------------------


 

SECTIONS AND HEADINGS

 

5.04         The division of this Agreement into Articles and Sections and the
insertion of headings are for the convenience of reference only and shall not
affect the construction or interpretation of this Agreement.

 

NUMBER AND GENDER

 

5.05         In this Agreement words importing the singular number only shall
include the plural and vice versa and words importing the masculine gender shall
include the feminine and neuter genders and vice versa.

 

ENTIRE AGREEMENT

 

5.06         This Agreement and all the Schedules hereto constitute the entire
Agreement between the parties with respect to the subject matter hereof and
cancels and supersedes any prior understandings and agreements between the
parties with respect thereto (including, but not limited to, the Executive’s
employment agreement dated December 20, 2007 and the amendment thereto dated
December 10, 2008).  There are no representations, warranties, forms,
conditions, undertakings or collateral Agreements, express, implied or statutory
between the parties other than as expressly set forth in this Agreement.

 

AMENDMENTS AND WAIVERS

 

5.07         No amendment to this Agreement shall be valid or binding unless set
forth in writing and duly executed by both parties.  No waiver of any breach of
any term or provision of this Agreement shall be effective or binding unless
made in writing and signed by the party purporting to give the same and, unless
otherwise provided in written waiver, shall be limited to the specific breach
waived.

 

GOVERNING LAW

 

5.08         This Agreement shall be deemed to have been made in and shall be
construed in accordance with the laws of the State of New Jersey and all legal
proceedings contemplated in this Agreement shall be brought in, and be governed
by, the laws of the State of New Jersey, without regard to principles of
conflicts of law.

 

--------------------------------------------------------------------------------


 

NOTICES

 

5.09         Any demand, notice or other communication (hereinafter in this
Section 5.09 referred to as a “Communication”) to be made or given in connection
with this Agreement shall be made or given in writing and may be made or given
by personal delivery addressed respectively to the recipients:

 

To the Executive:

 

Mark Durham

xxx

 

To the Corporation:

 

7150 Mississauga Road

Mississauga, ON L5N 8M5

Attn: Chief Executive Officer

 

or such other address or individual as may be designated by notice by either
party to the other.  Any communication made or given by personal delivery shall
be conclusively deemed to have been given on the day of the actual delivery
thereof.

 

BENEFIT OF AGREEMENT

 

5.10         This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, legal personal
representatives, successors and assigns.

 

ASSIGNMENT

 

5.11         The Executive may not assign the Executive’s rights or obligations
under this Agreement without the prior written consent of the Corporation which
consent may be unreasonably withheld.  The Corporation may unilaterally assign
this agreement to an affiliate without consent but on notice to the Executive.

 

EXECUTION OF AGREEMENT

 

5.12         The Executive acknowledges that the Executive has executed this
Agreement freely; that the Executive has reviewed this Agreement thoroughly;
that the Executive agrees with its contents; and that the terms herein are
reasonable for the fair protection of both the Executive and the Corporation.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
identified below at Bridgewater, New Jersey:

 

BIOVAIL CORPORATION

 

EXECUTIVE

 

 

 

 

 

 

 

 

By:

/s/ W. WELLS

 

/s/ MARK DURHAM

Name:

William Wells

 

Mark Durham

Title:

Chief Executive Officer

 

Sr. VP, HR & Shared Services

 

 

 

 

 

 

 

 

Date:

8-4-09

 

Date:

8-4-09

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

BIOVAIL CORPORATION
(and its Subsidiaries, Divisions, and Affiliates)

 

CONFIDENTIALITY AGREEMENT

 

As an employee of Biovail Corporation (the “Corporation”), I acknowledge that I
may acquire or have disclosed to me by the Corporation or by any affiliate,
associate, or technology partner of the Corporation, either directly or
indirectly, in writing, conversation, or through observation, various
information about the business of the Corporation which is not in the public
domain and which the Corporation does not wish to be divulged to other persons,
companies, or third parties. I further understand that the Corporation’s
Confidential Information (as defined below) is essential to its competitive
advantage and to its ability to be financially viable. I further understand that
the unauthorized disclosure of such Confidential information may cause the
Corporation irreparable injury that may not be rectified in the future.

 

Therefore, as a condition and in consideration of my employment with the
Corporation, I understand and agree that while employed with the Corporation and
thereafter (as more particularly described below). I am required to hold
confidential and not to disclose to anyone without the written authority from
the Corporation any knowledge, information, or facts concerning the
Corporation’s:

 

·                                                                                         
research and development activities

·                                                                                         
technological plans, advances, applications and inventions

·                                                                                         
technical specifications, designs and plans

·                                                                                         
materials and sources of supply

·                                                                                         
discoveries, inventions, trade secrets, patents

·                                                                                         
financial affairs. contracts, licensing agreements, customer lists, pricing
practices, marketing strategies

·                                                                                         
any other information regarding the Corporation, its products and their
development which is not in the public domain

 

All of the foregoing shall hereinafter collectively be referred to as the
“Confidential Information”.

 

I shall keep confidential any and all Confidential Information which has been
disclosed to me in writing or through oral communications and shall not divulge
in any manner whatsoever any such information to any person, firm, corporation,
partnership or similar entities without the Corporation’s written authority.

 

Should I breach or threaten to breach this Agreement, I shall be liable to the
Corporation in equity and/or in law for damages that may be suffered by the
Corporation as a result of the breach or threatened breach. I understand that a
breach of this Agreement may result in irreparable harm to the Corporation such
as to warrant the entitlement by the Corporation to an interlocutory and/or
permanent injunction or other equitable relief

 

--------------------------------------------------------------------------------


 

against me, and an award of damages including punitive, exemplary and aggravated
damages, together with legal costs and expense and I specifically agree that I
will not argue the adequacy of damages or the Corporation’s ability to seek
equitable relief in any such proceeding.

 

All Confidential Information supplied by the Corporation to me during the course
of my employment and any rights related thereto, including but not limited to
rights of know how, patent, trademark and copyright, with respect to existing
products or those that are developed during or after my employment, are and
remain the exclusive and absolute property of the Corporation.

 

I shall not, except as and to the extent required to enable me to carry out my
duties with the Corporation, make any copies or reproduce the Confidential
Information nor shall I remove or cause to have removed from the premises of the
Corporation during my employment any Confidential Information unless required to
do so in order to fulfill my duties with the Corporation. Such copies or
reproductions shall be strictly subject to the terms and conditions of this
Agreement. I shall take such steps as are necessary to restrict access to and
protect the confidentiality of such copies or reproductions of the Confidential
Information. Any such copies or reproductions made shall become the exclusive
and absolute property of the Corporation.

 

Upon request of the Corporation, I agree to immediately surrender to the
Corporation all documentation and information - notes, drawings, recordings,
manuals, letters, correspondence, computer data and programs, records, books or
any other materials relating to the Confidential Information which is in my
possession without my retaining any copies or duplicates thereof.

 

1 agree that this Agreement shall be construed in accordance with the laws of
the Province of Ontario and I agree that the applicable courts of the Province
of Ontario shall have exclusive jurisdiction with respect to any dispute or
breach herein and 1 hereby attorn to the exclusive jurisdiction of the courts of
the Province of Ontario.

 

This Agreement shall enure to the benefit of and shall be binding upon my
successors, heirs and attorneys.

 

The disclosure or divulging of any Confidential Information contrary to this
Agreement, or the violation of this Agreement in any way shall result in my
immediate termination of employment, in addition to which I may be subject to
criminal prosecution and civil liability.

 

I acknowledge and agree that I have executed this Agreement freely and with the
benefit of independent legal advice and the terms herein are fair and
reasonable.

 

--------------------------------------------------------------------------------


 

I acknowledge and agree to the foregoing.

 

 

Employée Signature:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

WITNESS SIGNATURE:

 

 

DATE:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

[g19452nc05i001.jpg]

 

BIOVAIL CORPORATION
(and its Subsidiaries, Divisions, and Affiliates)

 

STANDARDS OF BUSINESS CONDUCT

 

Biovail Corporation (“Biovail”), together with its subsidiaries, divisions and
affiliates, places great importance on conducting its business activities in an
ethical and appropriate manner. Each employee, officer and director is a
reflection of Biovail, and as such, the activities and actions of every
individual within Biovail must be undertaken in accordance with a high standard
of ethics and integrity. As such, Biovail expects each employee, officer and
director to comply with, and adhere to, these Standards of Business Conduct (the
“Standards”).

 

1.             CONFLICTS OF INTEREST

 

Employees, officers and directors of Biovail must avoid situations where their
private interests could conflict with, or even appear to conflict with, the
interests of Biovail and its stockholders.

 

Conflicts of interest arise when an individual’s position or responsibilities
with Biovail present an opportunity for personal gain apart from the normal
rewards of employment. They also arise when the private interests of an
employee, officer or director are inconsistent with those of Biovail or create
conflicting loyalties. Such conflicting loyalties can cause an employee, officer
or director to give preference to private interests in situations where
corporate responsibilities should come first. Employees, officers and directors
must perform the responsibilities of their positions on the basis of what is in
the best interests of Biovail and free from the influence of personal
considerations and relationships.

 

In the event that any potential conflict of interest arises, the individual
involved must immediately notify his or her immediate supervisor. If such
individual is an officer or director of Biovail, the Executive Chairman
(“Chairman”), Chief Executive Officer (“CEO”) and the General Counsel, or in the
absence of a General Counsel the Vice President, Associate General Counsel
(“SLO”) of Biovail must also be immediately notified and no further action may
be taken unless authorized in writing by the Chairman and/or the CEO.

 

While it is not possible to detail every situation where conflicts of interest
may arise, the following policies cover the areas that have the greatest
potential for conflict:

 

--------------------------------------------------------------------------------


 

A.                                    Trading in Biovail Securities and Use of
Inside Information

 

There are numerous laws in Canada and the United States (federal, provincial and
state laws), to regulate transactions in corporate securities (stocks and bonds)
and the securities industry. Violation of these laws may lead to civil and
criminal actions against the individual and Biovail.

 

i.                                          Any employee, officer, director or
other insider or anyone (family member, etc.) who knows of any material
information (as defined below) about Biovail that has not been disclosed to the
public (commonly known as “insider information”) may not engage in any
transaction in Biovail’s securities until such information is disclosed to the
public (whether or not there is a formal trading “black out” in place). This
rule applies equally to transactions in securities of other companies. In
addition, employees, officers and directors must not provide insider information
to others (“tippees”) who may trade in either the securities of Biovail or the
securities of other companies.

 

“Material information” is any information relating to the business and affairs
of Biovail that would reasonably be expected to result in a change in the market
price or value of Biovail’s securities. Generally speaking, material information
is a matter to which an average prudent investor should be reasonably informed
before a decision is made to buy or sell the security involved. Examples of such
information would include annual or quarterly financial results; significant
changes in management; significant shifts in operating or financial
circumstances, such as major write-offs and changes in earnings projections;
borrowing of a significant amount of funds; acquisitions of, or mergers with,
other companies; significant new contracts or loss of business; and major new
products, services or patents. This list provides examples only; many other
matters may be considered material information.

 

Employees, officers, directors and other insiders who have questions that relate
to the sale or purchase of a security under circumstances where these laws and
regulations might apply should consult with the SLO, who may refer them to
outside legal counsel.

 

ii.                                       In addition to the prohibition against
the use of “insider” information which applies to all employees, officers and
directors, the various securities laws that apply in the jurisdiction and
countries in which Biovail does business place definite restrictions on the
manners in which employees, officers and directors of Biovail, and their family
members, their associates, etc., may engage in transactions involving the
securities of Biovail.

 

20

--------------------------------------------------------------------------------


 

Employees, officers and directors shall comply with all laws, rules and
regulations that prohibit or restrict insider trading.

 

Whenever there is any doubt as to whether any transactions involving Biovail’s
securities would violate securities laws, employees, officers and directors
should consult the SLO of Biovail. Within the framework of the foregoing
policies and laws, the final decision of each employee, officer or director,
with respect to securities transactions, must be his or her own.

 

iii.                                    Employees, officers, directors and other
insiders shall maintain the confidentiality of information entrusted to them by
Biovail or its customers (except where disclosure is authorized or legally
mandated) and shall not, without proper authority, give or release to anyone not
employed by Biovail, data or information of a confidential nature concerning
Biovail. Disclosure of confidential information can be harmful to Biovail and
could be the basis for legal action against Biovail and the individual
disclosing the information. Confidential information includes all non-public
information that might be of use to competitors, or harmful to Biovail or its
customers, if disclosed.

 

iv.                                   Employees, officers, directors and other
insiders shall not acquire any property, security or any business interest that
they know Biovail has an interest in acquiring. Moreover, based on such advance
information, employees, officers and directors shall not acquire any property,
security or business interest for speculation or investment.

 

v.                                      Employees, officers, directors and other
insiders must follow Biovail policies regarding “Blackout Periods” when
Biovail’s stock may not be traded. Such policies will be communicated by the SLO
from time to time and must be adhered to by all employees, officers and
directors.

 

B.                                    Personal Financial Interest

 

Employees, officers and directors should avoid any outside financial interests
that might influence decisions or actions they have been empowered to make on
behalf of Biovail. An employee, officer or director performing duties in
conformity with this policy shall not have a financial interest in, indebtedness
to, or a personal contract or understanding with any concern with which he or
she does business on behalf of Biovail.

 

i.                                          Employees, officers or directors
whose corporate duties bring them into business dealings with an organization in
which they, or a member of their family, have a financial interest or to which
they, or a member of their family, have any indebtedness, or a business

 

21

--------------------------------------------------------------------------------


 

employing a relative or close friend, must immediately notify their immediate
supervisor. The employee, officer or director, in turn, cannot complete a
transaction on behalf of Biovail with this organization unless properly
authorized in writing from their supervisor after full disclosure of the
relationship.

 

ii.                                       An employee, officer or director may
not perform work or services, outside the course of their normal employment by
Biovail, for an organization doing or seeking to do business with Biovail
without appropriate prior written approval of their supervisor or the Board of
Directors. An employee, officer or director may rot be a director, officer,
partner or consultant of an organization doing or seeking to do business with
Biovail, nor may any of them permit their names to be used in any way indicating
a business connection with such an organization, without appropriate prior
written approval of their supervisor or the Board.

 

iii.                                    An employee, officer or director shall
not accept for himself or herself, or for the benefit of any relative or friend,
any payments, loans, services, favors involving more than ordinary social
amenity, or gifts of more than nominal value from any organization doing or
seeking to do business with Biovail.

 

iv.                                   The requirement of freedom from conflict
of interest applies with equal force to the spouse, children and other close
relatives of each employee, officer and director. This policy applies to all
employees, officers and directors of Biovail with respect to all of the affairs
of Biovail.

 

v.                                      Employees, officers and directors shall
not (a) take for themselves personally opportunities that are discovered through
the use of corporate property, information or position; (b) use corporate
property information, or position for personal gain; (c) compete with Biovail.
Employees, officers and directors owe a duty to Biovail to advance its
legitimate interests when the opportunity to do so arises.

 

vi.                                   Biovail may not make loans to any
employee, officer or director.

 

C.                                    Outside Activities

 

Employees, officers and directors should avoid outside employment or activities
which would impair the effective performances of their responsibilities to
Biovail, either because of excessive demands on their time, or because the
outside commitments can be contrary to their obligations to Biovail

 

22

--------------------------------------------------------------------------------


 

D.                                    Protection and Proper Use of Biovail’s
Assets

 

All employees, officers and directors should protect Biovail’s assets and ensure
their efficient use. Theft, carelessness and waste have a direct impact on
Biovail’s profitability. All of Biovail’s assets should be used only for
legitimate business purposes.

 

E.                                      Fair Dealing

 

Each employee, officer and director shall endeavor to deal fairly with Biovail’s
customers, suppliers, competitors and employers. None should take unfair
advantage of anyone through manipulation, concealment, abuse of privileged
information, misrepresentation of material facts, or any other unfair-dealing
practice,

 

2.             COMPETITIVE PRACTICES

 

The management of Biovail firmly believes that fair competition is fundamental
to continuation of the free-enterprise system. Biovail complies with, and
supports, laws of all countries that prohibit restraints of trade, unfair
practices, or abuse of economic power.

 

Biovail will not enter into arrangements that unlawfully restrict its ability to
compete with other businesses, or the ability of any other business organization
to compete freely with Biovail. Biovail policy also prohibits employees,
officers and directors from entering into, or even discussing, any unlawful
arrangement or understanding which may affect its pricing policies, terms upon
which its products and services are sold, or which might be construed as
dividing customers or sales territories with a competitor.

 

These principles of fair competition are basic to all Biovail operations. They
are integral parts of the following sections that cover Biovail’s dealings with
suppliers, customers and public officials.

 

3.             DEALING WITH SUPPLIERS

 

Biovail is a valuable customer for many suppliers of goods, services and
facilities. People who want to do business, or to continue to do business, with
Biovail must understand that all purchases by Biovail will be made in accordance
with its purchasing policy and exclusively on the basis of price, quality,
service and suitability to Biovail’s needs.

 

A.                                    Reciprocity

 

Biovail considers reciprocity a harmful practice and a hindrance to assuring
purchase of the best available materials or services at the lowest possible
prices. It will not be practiced or allowed.

 

Suppliers of goods and services to Biovail will not be asked to buy goods and
services from Biovail in order to become or continue as a supplier.

 

23

--------------------------------------------------------------------------------

 

Biovail will not attempt to influence its suppliers to purchase from customers
of Biovail. When Biovail makes purchases it will not favor firms who are
customers of Biovail or any of its affiliates.

 

B.                                    “Kickbacks” and Rebates

 

Purchases or sales of goods and services by Biovail must not lead to employees,
officers or directors, or their families, receiving any type of personal
kickbacks or rebates. Employees, officers, directors, and their families, must
not accept any form of “under-the-table” payment.

 

C.                                    Receipt of Gifts and Entertainment

 

Even when gifts and entertainment are exchanged out of the purest motives of
personal friendship, they can be misunderstood. They can appear to be attempts
to bribe Biovail’s employees, officers or directors into directing business of
Biovail to a particular supplier. To avoid both the reality and the appearance
of improper relations with suppliers or potential suppliers, the following
standards will apply to the receipt of gifts and entertainment by employees,
officers and directors of Biovail:

 

Gifts

 

i)                                         Employees, officers and directors arc
prohibited from soliciting gifts, gratuities, or any other personal benefit or
favor of any kind from suppliers or potential suppliers. Gifts include not only
merchandise and products but also personal services, and tickets to theatrical
and sports events. Employees, officers and directors should exercise good
judgment when accepting unsolicited gifts. Employees, officers and directors are
prohibited from accepting gifts of money.

 

ii)                                      Employees, officers and directors may
accept unsolicited non-money gifts provided:

 

(1)                                  They are items of nominal intrinsic value;
or

 

(2)                                  They are advertising and promotional
materials, clearly marked with Biovail or brand names of the giver.

 

iii)                                  Any gift of more than nominal intrinsic
value must be reported to the SLO to determine whether it can be accepted. Some
gifts may be perishable so as to make their return impractical. Supervisors can
permit acceptance of such gifts, but should require employees, officers and
directors to tactfully inform givers that such gifts are discouraged.

 

iv)                                  In the transaction of some international
business, it is lawful and customary for business leaders in some countries to
give unsolicited gifts to employees, officers or directors of Biovail. These
gifts can be of more

 

24

--------------------------------------------------------------------------------


 

than nominal value. Moreover, under the circumstances, returning the gifts or
payment for them may constitute an affront to the giver. In such cases, the gift
must be reported to the SLO who may permit the retaining of the gifts.

 

v)                                     In all other instances where gifts cannot
be returned or may adversely affect Biovail’s continuing business relationships,
the SLO must be notified. They can require employees, officers and directors to
transfer ownership of such gifts to Biovail.

 

Entertainment

 

i)                                         Employees, officers and directors
shall not encourage or solicit entertainment from any individual or company with
whom Biovail does business. Entertainment includes, but is not limited to,
activities such as dinner parties, theater parties, and sporting events.

 

ii)                                      From time to time employees, officers
and directors may accept unsolicited entertainment, but only under the following
conditions:

 

(1)                                  The entertainment occurs infrequently;

 

(2)                                  It arises out of the ordinary course of
business;

 

(3)                                  It involves reasonable, not lavish
expenditures (the amounts involved should be ones employees, officers and
directors are accustomed to normally spending for their own business or personal
entertainment); and

 

(4)                                  The entertainment takes place in settings
that also are reasonable, appropriate, and fitting to employees, officers and
directors, their hosts, and their business at hand.

 

4.                                      DEALINGS WITH CUSTOMERS AND POTENTIAL
CUSTOMERS

 

Employees, officers and directors must keep all dealings with customers and
potential customers fair and above board. Biovail gets business and keeps it
because of the quality of its goods and services. Biovail does not give
unethical or illegal rebates, kickbacks, under-the-table payments, or other
similar improper favors to customers or their representatives.

 

The boundary line between ethical and unethical competition, or legal and
illegal conduct, is not always well defined, particularly in international
activities where differing local laws, custom; and practices come into play.
Therefore, the following standards will serve as guides:

 

a)                                      All employees, officers and directors
should make themselves aware of and fully comply with all laws, rules and
regulations, whether federal,

 

25

--------------------------------------------------------------------------------


 

state, local or foreign, including laws governing relations with customers as
well as competitors.

 

b)                                     All employees, officers and directors
engaged in negotiations and contracts with foreign governments, the United
States or any political subdivision thereof must also know and abide by the
specific rules and regulations covering relations with such governments and
their agencies.

 

c)                                      Employees, officers and directors may
not give gifts to customers except items of nominal value, which fit the legal,
normal, and customary pattern of Biovail’s sales efforts for a particular
market. Exceptions to this policy can occur in international trades where it can
be legal, customary, and appropriate business practice to exchange gifts with
customers. Only the CEO can authorize the giving, receiving, or exchanging of
such gifts. Any gifts received by employees, officers or directors in such an
exchange must be reported to the CEO for determination as to the disposition of
the gifts.

 

d)                                     Entertainment for any customer must fit
regular business practices. The place and type of entertainment and the money
spent must be reasonable and appropriate.

 

5.                                      DEALING WITH PUBLIC OFFICIALS

 

Domestic and foreign laws and regulations require Biovail to be in contact with
public officials on a wide variety of matters. Employees, officers and directors
who regularly make these contacts have special responsibilities for upholding
Biovail’s good name. The following standards relate to these special
responsibilities:

 

a)                                      All employees, officers and directors
who contact public officials must be familiar with lobbying laws and public
disclosure requirements, particularly those that apply to registrations and
filings.

 

b)                                     No employee shall make any form of
payment, direct or indirect, to any public official as an inducement to
procuring or keeping business or having a law or regulation enacted, defeated,
or violated. This is bribery, pure and simple. It will not be tolerated.

 

It should be acknowledged that inherent in the current health-care regulatory
environment, the definition of “form of payment” may include seemingly trivial
gifts and/or favors (e.g. buying lunches, coffee, etc.).

 

c)                                      When not prohibited by law, employees,
officers and directors are allowed to give to public officials gifts where the
presentation and acceptance of gifts is an established custom and a normal
business practice. All such gifts shall be of reasonable value and the
presentation approved in advance by the CEO. Moreover, such gifts must be
presented in a manner

 

26

--------------------------------------------------------------------------------


 

that clearly identifies Biovail and the occasion that warrants the presentation.

 

d)                                     Employees, officers and directors are
also allowed to give public officials gifts in the form of product models and
pictures provided the models and pictures are part of Biovail’s general
marketing and public relations programs (except as noted in clause (b) above).

 

e)                                      On special ceremonial occasions,
officers of Biovail may publicly give gifts of more than nominal value to public
institutions and public bodies. Such gifts can commemorate special events or
milestones in Biovail’s history.

 

These may be transmitted through public officials but the gifts are given to the
public institutions and public groups they represent, not to the officials
personally.

 

f)                                        From time to time employees, officers
and directors may entertain public officials, but only under the following
conditions:

 

i.                                          It is legal and permitted by the
entity represented by the official;

 

ii.                                       The entertainment is not solicited by
the public official;

 

iii.                                    The entertainment occurs infrequently;

 

iv.                                   It arises out of the ordinary course of
business;

 

v.                                      It does not involve lavish expenditures,
considering the circumstances;

 

vi.                                   The settings and types of entertainment
are reasonable, appropriate and fitting to our employees, officers or directors,
their guests, and the business at hand.

 

6.                                      POLITICAL ACTIVITIES AND CONTRIBUTIONS

 

A.                                    Canada and the United States

 

Employees, officers and directors who participate in partisan political
activities must make every effort to ensure that they do not leave the
impression that they speak or act for Biovail.

 

Biovail encourages its employees, officers and directors to participate in
political activities in their own time and at their sole expense. No corporate
action, direct or indirect, will be allowed that infringes on the right of any
employee individually to decide whether, to whom, and in what amount, they will
make personal political

 

27

--------------------------------------------------------------------------------


 

contributions. The same is true of volunteer political donations of personal
service time, so long as it does not interfere with the working status of
employees, officers or directors.

 

B.                                    Outside Canada and the United States

 

No employees, officers and directors are permitted to use Biovail’s funds,
facilities, or other assets, to support either directly or indirectly any
political candidates or political parties, without advance authorization in
writing from their immediate supervisor and the General Counsel. The policy of
Biovail is that employees, officers and directors and employees should not
participate in political activities in countries of which they are not
nationals. However, such persons, of course, are free to participate in
political activities in countries of which they are nationals in their own time
and at their own expense.

 

7.                                      DISCLOSURE

 

Biovail has formed a Disclosure Committee to promote consistent practices aimed
at informative, timely and broadly disseminated disclosure of Material
Information to the market. external stakeholder groups and employees in
accordance with all applicable legal, regulatory and stock-exchange
requirements.

 

It is essential that the Disclosure Committee be fully apprised of all material
corporate developments to be able to determine whether there is information that
should be publicly disclosed, and what the appropriate timing is for release of
that information. In some cases, the Disclosure Committee may determine that the
information should remain confidential. If that is the case, the Disclosure
Committee will determine how that information will be controlled so that it is
not inadvertently released. Therefore any employee who becomes aware of
information that he/she believes might be material to Biovail and/or any of its
affiliates and subsidiaries he/she should advise their manager or supervisor or
a member of the Disclosure Committee. Current membership of the Disclosure
Committee is posted on the Biovail.com website.

 

This applies throughout the year, but is particularly critical when annual or
quarterly financial statements and Management Discussion and Analysis (MD&A) or
regulatory filings are being prepared (e.g. regulatory filings, such as the U.S.
Securities and Exchange Commission, Form 20-F).

 

8.                                      PUBLIC COMMUNICATIONS

 

Given the importance placed on confidentiality and the appropriate disclosures
of information regarding Biovail, it is important for employees, officers and
directors to ensure that care be taken with any communication regarding Biovail
or its activities outside of Biovail.

 

A.                                    Designated Spokespersons

 

Biovail has designated official spokespersons who are authorized to speak on
behalf of Biovail, and answer questions from the news media and the investment
community, about

 

28

--------------------------------------------------------------------------------


 

Biovail and its activities. Employees, officers and directors who have not been
designated as spokespersons for Biovail are not permitted to speak on behalf of
the Company to the news media or to the investment community.

 

B.                                    Media or Analyst Inquiries

 

Any employee who is approached by any person asking for comment on the
activities of Biovail must direct any and all such inquiries to a member of the
Disclosure Committee or to a member of the Company’s Stakeholder Relations team
(Corporate Communications, Investor Relations) so that an appropriate
spokesperson can respond to the inquiry on behalf of Biovail.

 

C.                                    Conferences

 

The Disclosure Committee should be advised of any request to present at any
conference or public meeting. Certain materials prepared for any such
presentation may be required to be reviewed by the Company’s Stakeholder
Relations group.

 

D.                                    Electronic Communications

 

Care must be taken in all instances in the use of e-mail, and other devices
(e.g., Blackberry’s) in communications relating to Biovail’s business. While
users tend to resort to shorthand communication using these kinds of tools,
those communications do form a record of those communications that may be
subject to later review and disclosure. A more fulsome policy regarding
electronic communications is in place (found in the Human Resources Management
System Policy Binder) and should be adhered to by all employees, officers and
directors.

 

E.                                      The Internet

 

Biovail has instituted policies regarding the use of, and access to the Internet
by employees, officers and directors. These policies include a prohibition
against anyone participating in any chat rooms dedicated to Biovail or its
operations or the industry at large. If any employee, officer or director
becomes aware that any such chat room exists, they are asked to report the
address of such site to the SLO so that it may be monitored and appropriate
action may be taken.

 

9.                                      EQUAL OPPORTUNITY

 

Biovail supports the principle that every individual must be accorded an equal
opportunity to participate in the free-enterprise system and to develop their
ability to achieve their full potential within that system.

 

There shall be no discrimination against any employee or applicant because of
race, religion, color, sex, age, sexual orientation, national or ethnic origin,
or disability (as required by law) or any other consideration prohibited by
local law. All employees, officers and directors will be treated with equality
during their employment without

 

29

--------------------------------------------------------------------------------


 

regard to their race, religion, color, sex, age, national or ethnic origin, or
physical handicap, in all matters, including employment, upgrading, promotion,
transfer, layoff, termination, rates of pay, selection for training and
recruitment. Biovail will maintain a work environment free of discriminatory
practice of any kind.

 

No employee shall have any authority to engage in any action or course of
conduct or to condone any action or course of conduct by any other person which
shall in any manner, directly or indirectly, discriminate or result in
discrimination in the course of one’s employment, termination of employment, or
any related matter where such discrimination is, directly or indirectly, based
upon race, religion, color, sex, age, sexual orientation, national or ethnic
origin, disability, or any other consideration prohibited by law.

 

10.                               HEALTH, SAFETY, AND ENVIRONMENTAL PROTECTION

 

It is Biovail’s policy to pay due regard to the health and safety of its
employees, officers, directors and others, and to the state of the environment.
There are federal, provincial, state and local workplace safety and
environmental laws which through various governmental agencies regulate both
physical safety of employees, officers and directors and their exposure to
conditions in the workplace. Should you be faced with an environmental health
issue or have a concern about workplace safety, you should contact your Health
and Safety Committee representative or notify Biovail management immediately.

 

Many countries and their regional and local governments now have complex
legislation to protect the health and safety of employees, or the general
public, and to prevent pollution and protect the environment. In case of
violation, these laws often provide penalties for both the company involved and
its executive personnel. Biovail’s SLO should always be consulted when necessary
to understand or comply with such laws.

 

11.                               WORK ENVIRONMENT

 

Employees, officers and directors must treat each other with professional
courtesy and respect at all times. Employees, officers and directors shall not
subject any other employee to unwelcome sexual advances, requests for sexual
favors or other verbal or physical conduct which might be construed as sexual in
nature, or harass others on the basis of race, disability, gender, sexual
orientation or any other consideration prohibited by law. Such conduct may
constitute sexual harassment or harassment under federal, provincial and state
law and may be the basis for legal action against the offending employee and/or
Biovail.

 

Employees are encouraged to report all conduct that they believe in good faith
to be violations of local anti-harassment policies. To the extent permissible
under local law the identity of the employees, officers or directors involved
will be kept strictly confidential, and will not be revealed by Biovail’s
management without the employee’s permission. The alleged harassment will be
thoroughly investigated by Biovail and appropriate action

 

30

--------------------------------------------------------------------------------


 

will be taken. Biovail has an appropriate policy to protect employees against
discrimination or retaliation as a result of such a complaint.

 

12.                               INTEGRITY OF RECORDS AND FINANCIAL REPORTS

 

It is of critical importance that Biovail’s filings with the appropriate
regulatory authorities (e.g. U.S. Securities and Exchange Commission) be
accurate and timely. Depending on their position with Biovail, an employee,
officer or director may be called upon to provide necessary information to
ensure that Biovail’s public reports are complete, fair and understandable.
Biovail expects employees, officers and directors to take this responsibility
very seriously and to provide prompt accurate answers to inquiries related to
Biovail’s public disclosure requirements.

 

The integrity of Biovail’s record keeping systems will be respected at all
times. Employees, officers and directors are forbidden to use, authorize, or
condone the use of “off-the-books” bookkeeping, secret accounts, unrecorded bank
accounts, “slush” funds, falsified books, or any other devices that could be
utilized to distort records or reports of Biovail’s true operating results and
financial conditions or could otherwise result in the improper recordation of
funds or transactions.

 

13.                               USE OLD AGENTS AND NON-EMPLOYEES, OFFICERS AND
DIRECTORS

 

Agents or other non-employees cannot be used to circumvent the law. Employees,
officers and directors will not retain agents or other representatives to engage
in practices that run contrary to the Standards of Business Conduct or
applicable laws.

 

14.                               INTERNATIONAL OPERATIONS

 

Employees, officers and directors operating outside of Canada and the United
States have a special responsibility to know and obey the laws and regulations
of countries where they act for Biovail. Customs vary throughout the world, but
all employees, officers and directors must uphold the integrity of Biovail in
other nations diligently.

 

15.                               STANDARDS OF BUSINESS CONDUCT

 

A.                                    Initial Distribution

 

i.                                          Employees, officers and directors
designated to receive these Standards will receive their copies immediately
alter publication.

 

ii.                                       Future employees, officers and
directors designated to receive these Standards will receive their copies at the
time they are hired.

 

B.                                    Initial Verification

 

Upon receiving their copy of the Standards, employees, officers and directors
current and future will:

 

31

--------------------------------------------------------------------------------


 

i.                                          Become thoroughly familiar with the
Standards.

 

ii.                                       Resolve any doubts or questions about
the Standards with their supervisors.

 

iii.                                    Inform their supervisors of any existing
holdings or activities that might be, or appear to be, inconsistent with, or in
violation of, the Standards.

 

iv.                                   Prepare written disclosures of such
information, if requested, by supervisors.

 

v.                                      Take steps to correct existing
situations and bring holdings and activities into full compliance with the
Standards. Such steps will be approved in writing by supervisors and will be
based on the written disclosure submitted by employees, officers or directors.

 

vi.                                   Sign the verification and return it to
their supervisors who will make it part of employee’s permanent corporate
records.

 

C.                                    Maintaining Compliance

 

i.                                          Employees, officers and directors
have the responsibility to maintain their understanding of the Standards of
Business Conduct and for following them.

 

ii.                                       Supervisors have the responsibility to
maintain an awareness on the part of their employees, officers and directors of
the importance of their adhering to the Standards of Business Conduct and for
reporting deviations to Management.

 

iii.                                    As requested by the Board of Directors
or senior management, employees, officers and directors will be asked to
re-verify their understanding of the Standards of Business Conduct and their
compliance with them every year as a part of Biovail’s annual reporting.

 

iv.                                   Employees, officers and directors must
inform their supervisors of any changes in their holdings or activities that
might be, or appear to be in non-compliance with the Standards of Business
Conduct.

 

v.                                      Employees, officers and directors must
prepare written disclosure of such information, if requested, by supervisors.

 

vi.                                   Employees, officers and directors must
take steps to correct any such changes, if necessary, to bring holdings and
activities into full compliance. Such steps will be approved in writing by
supervisors

 

32

--------------------------------------------------------------------------------


 

and Management and will be based on the written disclosures submitted by
employees, officers and directors.

 

D.                                    Audits of Compliance

 

Regular audits of Biovail will include procedures to test compliance with the
Standards of Business Conduct.

 

16.                               VIOLATIONS OF STANDARDS

 

Employees, officers and directors must immediately report any violations of the
Standards or any violation of any applicable law, rule or regulation. Failure to
do so can have serious consequences for the employees, officers or directors and
for Biovail.

 

Employees, officers and directors, should report violations to their supervisors
and/or to the Human Resources department and to the SLO or to any secure
reporting hotline the company may have contracted with. When in doubt, employees
should talk to their supervisors or other appropriate personnel to determine the
best course of action in a particular situation.

 

Supervisors and the Human Resources group have the responsibility to promptly
and thoroughly investigate all reports, and to report violations to the SLO.

 

After a violation is investigated, appropriate action will be taken promptly.
Management has the right to determine the appropriate disciplinary action for a
violation up to and including termination of employment. All proposed
disciplinary action is subject to review by senior Management, Human Resources
and the SLO.

 

Employees, officers and directors should be aware that, in addition to any
disciplinary action taken by Biovail, violations of certain Standards may
require restitution and may lead to civil or criminal action against individual
employees, officers and directors and any corporation involved.

 

Supervisors have the responsibility of taking remedial steps to correct any
operating procedures that may contribute to violations of Standards.

 

Retaliation in any form against an individual who reports a violation of these
Standards of Business Conduct or of any law, rule or regulation in good faith,
or who assists in the investigation of a reported violation, is itself a serious
violation of this policy. Acts of retaliation will be disciplined appropriately
and should be reported immediately to your supervisor or Human Resources.

 

17.                               CONTINUANCE OF EXISTING PERSONNEL POLICIES,
RULES AND PERFORMANCE STANDARDS

 

Biovail has codified numerous personnel policies, rules and standards of
employee performance, which continue in force. These Standards of Business
Conduct are intended to supplement and amplify those established personnel
policies, rules and standards.

 

33

--------------------------------------------------------------------------------


 

It continues to be the responsibility of all employees to comply with all such
policies, rules and performance standards. Additionally, all members of
management are to continue making certain that employees reporting to them are
made aware of established policies, rules and performance standards and comply
with them.

 

18.                               AMENDMENT, MODIFICATION AND WAIVER

 

Biovail will periodically review these Standards of Business Conduct. These
Standards may be amended, modified or waived by the Board of Directors and
waivers may also be granted by the Nominating & Governance Committee, subject to
the disclosure and other provisions of the Securities Exchange Act of 1934, and
the rules there under and the applicable rules of the Toronto Stock Exchange/New
York Stock Exchange. Employees, officers and directors will be fully informed of
any revisions to the Standards of Business Conduct.

 

Any waiver of these Standards for any employee other than a director or an
executive officer, may only be made by the Executive Chairman or the CEO. Any
waiver of these Standards for director or an executive officer may he made only
the Board of Directors or the Compensation, Nominating and Corporate Governance
Committee and will be promptly disclosed to Biovail’s stockholders.

 

34

--------------------------------------------------------------------------------


 

VERIFICATION AND RECEIPT OF UNDERSTANDING

 

I have received a copy of Standards of Business Conduct for BIOVAIL CORPORATION
and its subsidiaries, divisions and affiliates. I understand how the Standards
apply to me. I acknowledge that my receiving the Standards obligates me to
follow them and I agree to abide by their conditions.

 

 

 

 

 

 

 

Date

 

Name

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

Employee’s Copy

 

35

--------------------------------------------------------------------------------


 

VERIFICATION AND RECEIPT OF UNDERSTANDING

 

I have received a copy of Standards of Business Conduct for BIOVAIL CORPORATION
and its subsidiaries, divisions and affiliates. I understand how the Standards
apply to me. I acknowledge that my receiving the Standards obligates me to
follow them and I agree to abide by their conditions.

 

 

 

 

 

 

 

Date

 

Name

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 


HR FILE COPY

 

36

--------------------------------------------------------------------------------
